ORDER

PER CURIAM.
Robert L. Meier (“defendant”) appeals the judgment on his conviction of three counts of first-degree child molestation in violation of section 566.067, RSMo (1994). Defendant claims the trial court erred in resentencing him pursuant to an order of the Missouri Supreme Court without allowing him the opportunity to file a motion for judgment of acquittal and motion for new trial.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).